DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination (RCE)
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on 05/02/2022.   Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 12 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,443,300. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 8,443,300. The method of receiving, at a publication system, a query defined by a user of the publication system from a client machine; searching a database that contains a plurality of listings associated with the publication system based on the query; retrieving a search result from the database based on the query, the search result referencing a listing among the plurality of listings, the listing including a thumbnail image and a detailed description of US Patent No. 8,443,300 having limitations generating an interface configured to: display the thumbnail image of the listing as a reference to the search result a side of a three-dimensional (3-D) interface object of the interface; display the detailed description of the listing in response to a user selection of the thumbnail image; and display at least one control usable to navigate the 3-D interface object. The difference is the claims of US Patent No. 8,443,300 having the limitations searching a database that contains a plurality of listings associated with the publication system based on the query; retrieving a search result from the database based on the query, the search result referencing a listing among the plurality of listings, the listing including a thumbnail image and a detailed description which further defines the claimed limitation of the instant application for further clarification. It would have been obvious to read the broader limitation of the instant application 17/019,284 into the narrower limitation of the U.S. Patent No. 8,443,300 as the broader limitations can encompass more than the narrower limitations and are anticipated. As of claims 12 and 17 of the instant application, they have similar limitation and are anticipated and obvious by claim 1 of the U.S. Patent No. 8,443,300.

Instant Application No. 17/019,284.
Claim 1.  A method comprising: receiving a user selection of a shape of a (3D) object from a plurality of different shapes of the 3D object to use for displaying search results; 
determining a plurality of search results based on a query; and configuring a user interface to display the plurality of search results on respective portions of the 3D object.

US Patent No. 8,443,300.
Claim 1. A method comprising: receiving, at a publication system, a query defined by a user of the publication system from a client machine; searching a database that contains a plurality of listings associated with the publication system based on the query; retrieving a search result from the database based on the query, the search result referencing a listing among the plurality of listings, the listing including a thumbnail image and a detailed description; and generating an interface configured to: display the thumbnail image of the listing as a reference to the search result a side of a three-dimensional (3-D) interface object of the interface; display the detailed description of the listing in response to a user selection of the thumbnail image; and display at least one control usable to navigate the 3-D interface object.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-12 and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramani et al. (US Patent No. 2004/0249809) in view of Corkran et al. (US Patent Application Publication No. 2009/0064029).
Regarding claim 1, Ramani discloses , a method comprising:  receiving a user selection of a shape of a 3-D object to use for  displaying search results [see abstract and para 0106; 3D shapes are created for input to a search system; optionally user-defined similarity criterion is used, and search results are interactively navigated and feedback received for modifying the accuracy of the search results], the shape selected from a plurality of different shapes  listed for use as the  3-D object to use for displaying the search results [see paras 0318 and figure 1, 10; The system enables the user to construct the 3D skeleton by assemble the primitive shapes first and then manipulate the shapes in 3D space of a view of 3D shape manipulation and FIG. 19 also shows the skeletonization methods for different categories of shapes; which corresponds to different search results];
 retrieving a plurality of search results based on a query [see paras 0028, 0512 and figure 11; query and search interfaces and a portion of the visual query interface is dedicated to facilitate this functionality. The interface can be visualized to be working in two different scenarios. The user may only have formed a mental idea of the 3D model and accordingly wants to browse through the parts available in the database and pick the relevant parts]; however, Ramani fails to explicitly teach generating a user interface to display the plurality of search results on respective portions of the 3-D object having the selected shape. 
Corkran discloses generating a user interface to display the plurality of search results on respective portions of the 3-D object having the selected shape [see para 0043 and figures 3, 5B-5F; a matrix is provided that contains all of the images that are retrieved from the database as a result of the user search, and the matrix employs the relevancy value for each of the images to determine the ordering of the image and the images may be displayed in three or more dimensions. it is contemplated that the images could be displayed in a cube that appears to be three dimensional, and is manipulatable by the user]. 
It would have been obvious to one of an ordinary skill in the art, having the teachings of Ramani  and Corkran at the time the invention was made to modify, performing searches on 3D objects of Ramani to include user search request, as taught by Corkran with a reasonable expectation of success. The motivation for replacing the result by searching database based on criteria of Ramani with receiving a 3D objects search result of Corkran in order allowing users shopping online on a variety of merchandises and enhancing a user friendly.
 Regarding claim 2, Ramani discloses further comprising: receiving a user selection of a different shape from the plurality of different shapes listed for use as the 3-D object [see figure 10; search results are interactively navigated and feedback received for modifying the accuracy of the search results]; determining retrieving an additional plurality of search results based on an additional query [see par 0092; query creation and modification]; and generating the user interface to display the additional plurality of search results on respective portions of the 3-D object having the different shape [see paras 0504 and figure 56, 57; the original 3D models were processed which generated different models with different level of details. From these models, the statistical, spatial, and temporal information are extracted as features that representing 3D models].
Regarding claim 3, Ramani discloses wherein the plurality of search results are retrieved by searching a database based on the query [see paras 0216 and figure 11; for customization of the feature vectors in partial or full by the user to describe his search intention accurately as shown in diagram 1100 of FIG. 11. The search query is executed in multiple levels/stages to get better results. This interface allows the user to assign the different feature vector(s) to these various tiers in the search process]. 
Regarding claim 4, Ramani discloses wherein configuring generating the user interface includes associating the plurality of search results with the respective portions of the 3-D object [see paras 0512 and figure 54; a portion of the visual query interface is dedicated to facilitate this functionality. The interface can be visualized to be working in two different scenarios (see FIG. 54). In the first case the user may only have formed a mental idea of the 3D model and accordingly wants to browse through the parts available in the database and pick the relevant parts.
Regarding claim 5, Corkran discloses further  comprising, responsive to selection of a portion of the 3-D object, displaying a copy of a representative image of a respective search result [see paras 0043, 0045; the images may be displayed diagonally or along curves in the two dimensional plane. The images also may be cropped into triangular, hexagonal or any other shape arid displayed. Alternatively, the images may be displayed in three or more dimensions. For example, it is contemplated that the images could be displayed in a cube that appears to be three dimensional, and is manipulatable by the user and the user can select the display format] . 
 Regarding claim 6, Ramani discloses further  comprising, responsive to selection of a portion of the 3-D object, displaying a copy of a representative image of a respective search result and data derived information retrieved from the respective search result [see figures 10, 11; search results and query 3D skeleton sketch]. 
Regarding claim 7, Corkran discloses wherein the plurality of search results include includes a corresponding plurality of descriptions and the data derived information retrieved from the respective search result is a respective description of the respective search result [see paras 0032 and figure 2; the metadata including the title, related keywords, and/or a textual description of each image. The search of all the images would result in a subset of images that correspond in some way to the search term].
Regarding claim 8, Ramani discloses further comprising displaying the 3-D object concurrently with the copy of the representative image and the data derived information retrieved from the respective search result [see paras 0021 and figure 21; Parallel algorithms remove voxels from all six directions concurrently and any parallel thinning algorithm that reduces a 3D voxel model to a medial axis rather than a medial surface can be used]. 
Regarding claim 10, Ramani discloses further comprising receiving user input to rotate the 3-D object around an axis of  rotation of the 3-D object [see figures 1, 22].
Regarding claim 11, Ramani discloses further : comprising receiving user input to control a speed of rotation of the 3-D : object around an axis of rotation of the 3-D object [see paras 0520 and figures 57; pan , zoom and rotate].
Regarding claims 12 and 17, Ramani discloses a system comprising [see abstract and figure 1]:  a display device to display a user interface that includes a 3-D object [see paras 0174, 0222; web-based platform]; and a client communication module implemented at least partially in hardware of a computing device to [see figure 1]: 
receive a user selection of a shape of a 3-D object to use for  displaying search results [see abstract and para 0106; 3D shapes are created for input to a search system; optionally user-defined similarity criterion is used, and search results are interactively navigated and feedback received for modifying the accuracy of the search results], the shape selected from a plurality of different shapes  listed for use as the  3-D object to use for displaying the search results [see paras 0318 and figure 1, 10; The system enables the user to construct the 3D skeleton by assemble the primitive shapes first and then manipulate the shapes in 3D space of a view of 3D shape manipulation and FIG. 19 also shows the skeletonization methods for different categories of shapes; which corresponds to different search results];
 receive a plurality of search results based on a query [see paras 0028, 0512 and figure 11; query and search interfaces and a portion of the visual query interface is dedicated to facilitate this functionality. The interface can be visualized to be working in two different scenarios. The user may only have formed a mental idea of the 3D model and accordingly wants to browse through the parts available in the database and pick the relevant parts]; however, Ramani fails to explicitly teach generating a user interface to display the plurality of search results on respective portions of the 3-D object having the selected shape. 
Corkran discloses cause a user interface to display the plurality of search results on respective portions of the 3-D object having the selected shape [see para 0043 and figures 3, 5B-5F; a matrix is provided that contains all of the images that are retrieved from the database as a result of the user search, and the matrix employs the relevancy value for each of the images to determine the ordering of the image and the images may be displayed in three or more dimensions. it is contemplated that the images could be displayed in a cube that appears to be three dimensional, and is manipulatable by the user]. 
It would have been obvious to one of an ordinary skill in the art, having the teachings of Ramani  and Corkran at the time the invention was made to modify, performing searches on 3D objects of Ramani to include user search request, as taught by Corkran with a reasonable expectation of success. The motivation for replacing the result by searching database based on criteria of Ramani with receiving a 3D objects search result of Corkran in order allowing users shopping online on a variety of merchandises and enhancing a user friendly.
Regarding claim 14, Ramani discloses wherein the plurality of different shapes listed for use as the 3-D object includes at least one of a cube, an ellipsoid, a 3-D wall, or a sphere [see figure 16].
Regarding 15, Ramani discloses wherein the client communication module is further configured to receive user input to rotate 3-D object around an axis of rotation of the 3-D object [see figures 16, 17].
Regarding 16, Ramani discloses wherein the client communication module is further configured to receive user input to control a speed of rotation of the 3-D object around an axis of rotation of the 3-D object [see paras 0195, 0222, 0225 and figure 14 ; the most common examples can be rectangular solid blocks, cylinders, holes, slots etc. To improve the speed of geometry creation such shapes are kept ready to deploy into the workspace. These shapes have default size when first put in the workspace].
Regarding claim 17 is an independent claim and relates to one or more non-transitory computer readable storage media having stored thereon storing instructions that are executable by one or more processors to perform operations comprising: Since the features of claim 17 are substantially the same as those of claim 12 except for the category of invention, the same reasoning as in claim 12 applies to claim 17.
Regarding claims 18-20, directly or indirectly dependent on claim 17, essentially correspond to those of claims 4-8 respectively. Accordingly, the same reasoning as in claims 4-8 applies to claims 18-20.
Allowable Subject Matter
Claims 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Bakhash et al. (US Patent No. 7,735,018) discloses providing a three-dimensional graphical user interface, comprising receiving an input from an end user, capturing computing output from at least one computer source in response to the received end-user input, and presenting the computing output as at least two objects within a three-dimensional virtual space displayed to the end user.
DaCosta (US Patent Application Publication No. 2009/0187862) the three dimensional shape of the each of the plurality of objects invites the user to select one of the objects and rotate it to get more information about the movie. The emphasized object may be constrained to rotating about coordinate axes that orthogonally penetrates each face of the object. These icons and windows provide an implied invitation for the user to select one of the icons to receive more information related to the theme or execute a function related to the theme.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAO H NGUYEN/            Primary Examiner, Art Unit 2171